Per Curiam:
The defendants are entitled" to be advised as to what the plaintiff expects to show respecting their alleged negligence. If plaintiff has present knowledge of facts tending to show that the marble column was dangerous, unsafe, insecure or defective and proposes to prove such facts upon the trial, he should not be unwilling to so state. The order appealed from will,- therefore, be modified by requiring the plaintiff to state, in addition to what is already required, whether or not it is claimed that the marble column was dangerous or unsafe, and if so in what respect or respects it was dangerous and unsafe, and also whether or not it is claimed that said column was insecure or defective, and if so in what respects it was insecure or defective. If plaintiff does not intend to make such claims, or is not now in possession of any knowledge or information upon which to base such claims, he can so state under oath. As so modified the order should be affirmed, with ten dollars costs and disbursements to appellants. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as directed in opinion, and as so modified affirmed, with ten dollars costs and disbursements to appellants. Settle order on notice.